     Case 3:20-cv-00778-X Document 1 Filed 04/02/20                 Page 1 of 11 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 FELICIA EDWARDS, individually and on              )
 behalf of all others similarly situated,          )
                                                   )
        Plaintiff,                                 )
                                                   )   Case No.: 3:20-cv-00778
                v.                                 )
                                                   )
 UNIVAR USA INC.,                                  )   JURY TRIAL DEMANDED
                                                   )
        Defendant.                                 )



                                          COMPLAINT

       Plaintiff FELICIA EDWARDS (“Plaintiff”), on behalf of herself and all others similarly

situated, by and through her attorneys, brings this action for damages and other legal and equitable

relief from Defendant UNIVAR USA INC. (“Defendant”), for violations of the Fair Labor

Standards Act (“FLSA”), as amended, 29 U.S.C. 201 et seq., and any other cause(s) of action that

can be inferred from the facts set forth herein.

                                       INTRODUCTION

       1.      This is a collective action brought by Plaintiff challenging acts committed by

Defendant against Plaintiff and those similarly situated, which amount to violations of federal

wage and hour laws.

       2.      Defendant employed Plaintiff and all those similarly situated as Customer Service

Representatives (collectively, “CSRs”) in Dallas, Texas.

       3.      Plaintiff brings this action, pursuant to 29 U.S.C. § 216(b), on behalf of a collective

group of persons employed by Defendant as Customer Services Representatives within Dallas,

Texas during the past three (3) years through the final date of the disposition of this action who
     Case 3:20-cv-00778-X Document 1 Filed 04/02/20                  Page 2 of 11 PageID 2



were subject to Defendant’s “on call” policy and were not paid an overtime premium for all hours

worked in excess of forty (40) hours per week. Specifically, Plaintiff alleges that Defendant

violated the FLSA by requiring each CSR to remain “on call” for one hundred and sixty-eight

(168) hours approximately one week per month. Pursuant to this “on call” policy, Defendant did

not pay CSRs with an overtime premium of one and a half (1½) times their hourly rate for all hours

worked during the “on call” week that were in excess of forty (40). Instead, Defendant gave CSRs

the option of being paid straight-time for the “on call” overtime hours or to “bank” the “on call”

overtime hours to use as future paid time off. Accordingly, CSRs were not compensated one and

a half (1½) times their hourly rate for all hours worked in excess of forty (40) per week.

          4.   Plaintiff further alleges that she and all others similarly situated are entitled to

recover: (i) unpaid and incorrectly paid wages for all hours worked in a work week, as required by

law, (ii) unpaid overtime wages, (iii) liquidated damages, (iv) interest, and (v) attorneys’ fees and

costs, pursuant to the FLSA and such other and further relief as this Court finds necessary and

proper.

                                 JURISDICTION AND VENUE

          5.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; and (iii) under 29 U.S.C. §§ 201 et seq.

          6.   Venue is proper in this Court pursuant to 29 U.S.C. §§ 201-219, in as much as this

judicial district lies in a State in which the unlawful employment practices occurred. Venue is also


                                                                          ORIGINAL COMPLAINT
                                                   2
     Case 3:20-cv-00778-X Document 1 Filed 04/02/20                  Page 3 of 11 PageID 3



proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in that Defendant maintains offices,

conduct business and reside in this district.

                                           THE PARTIES

        7.       Plaintiff is a citizen of Texas and resides in Mesquite, Texas.

        8.       At all relevant times, Plaintiff was an employee of Defendant within the meaning

of the FLSA.

        9.       Defendant is a corporation, which is incorporated in Delaware and registered to do

business in the State of Texas.

        10.      Defendant transacted and continues to transact business within the State of Texas

and this judicial district by formerly and currently employing CSRs within Dallas, Texas and by

owning and operating facilities within Dallas, Texas.

        11.      Defendant has at all relevant times been an employer covered by the FLSA.

        12.      Upon information and belief, the amount of qualifying annual volume of business

for Defendant exceeds $500,000.00 and thus subjects Defendant to the FLSA’s overtime

requirements.

        13.      Upon information and belief, Defendant is engaged in interstate commerce. This

independently subjects Defendant to the overtime requirements of the FLSA.

                                     STATEMENT OF FACTS

   I.         General Facts.

        14.      Throughout the relevant time period, CSRs were employed by Defendant at their

Dallas, Texas Customer Service Department.

        15.      CSRs were required to perform intakes for Defendant’s customers who were

inquiring into an issue they had in the course of their business with Defendant and to provide a


                                                                          ORIGINAL COMPLAINT
                                                   3
    Case 3:20-cv-00778-X Document 1 Filed 04/02/20                  Page 4 of 11 PageID 4



solution to that issue. CSRs were also required to perform account management, order entry, order

fulfillment, and shipping arrangement.

         16.      CSRs were paid on an hourly basis.

         17.      CSRs were not paid on a salary or fee basis.

         18.      CSRs are paid approximately $20.00 per hour.

         19.      CSRs were compensated bi-weekly via check or direct deposit.

         20.      Defendant did not permit CSRs to use their independent judgment on matters of

significance.

         21.      Throughout the relevant time period, CSRs were regularly scheduled to work forty

(40) hours per week.

         22.      Throughout the relevant time period, CSRs recorded their time on a computer

system.

         23.      Throughout the relevant time period, CSRs were not exempt from the statutory

provisions of the FLSA.

   II.         Facts Pertaining to Defendant’s FLSA Violations.

         24.      Throughout the relevant time period, Defendant required each CSR to work one (1)

“on call” week approximately once per month in addition to their regular forty (40) hour per week

schedule.

         25.      When a CSR was “on call,” they were required to be available all hours of the day

and night to answer Defendant’s customer service calls.

         26.      CSRs were not permitted to reject customer service calls while “on call” and were

subject to discipline if they did. For example, if Defendant’s customer called the “on-call” CSR

at midnight, the CSR was required to answer the call and tend to the customer’s needs.


                                                                        ORIGINAL COMPLAINT
                                                   4
    Case 3:20-cv-00778-X Document 1 Filed 04/02/20                 Page 5 of 11 PageID 5



       27.     CSRs answered customer service calls and performed their job duties during their

“on call” hours.

       28.     CSRs scheduled to work “on call” were required to work their normal forty (40)

hour per week shift in addition to their “on call” time.

       29.     The “on call” work was performed in addition to their regular forty (40) hour per

week schedule.

       30.     Accordingly, throughout the relevant time period, Defendant required CSRs to

work one hundred and sixty eight (168) hours per week during the week that they were “on call.”

       31.     Pursuant to the “on call” policy, Defendant did not pay CSRs with an overtime

premium of one and a half (1½) times their hourly rate for all hours worked in excess of forty (40)

hours per week.

       32.     Instead, Defendant gave CSRs the option of being paid straight-time for the “on

call” overtime hours worked or to “bank” the overtime hours to use as future time off.

       33.     CSRs were not permitted to use their “banked” hours while “on call.”

       34.     CSRs are not exempt from the statutory provisions of the FLSA.

       35.     Accordingly, CSRs were not compensated one and a half (1½) times their hourly

rate for all hours worked in excess of forty (40) per week in violation of the FLSA.

       36.     Defendant was aware that CSRs worked in excess of forty (40) hours per week

when they were “on call.”

       37.     CSRs were not required to record their “on call” time worked.

       38.     CSRs were given their “on call” schedule by Defendant via a paper document.




                                                                       ORIGINAL COMPLAINT
                                                  5
    Case 3:20-cv-00778-X Document 1 Filed 04/02/20                     Page 6 of 11 PageID 6



   III.         Facts Pertaining to Plaintiff.

          39.      In or around May 2018, Plaintiff began her employment with Defendant as a CSR

and currently remains employed by Defendant as a CSR.

          40.      Throughout the relevant time period, Plaintiff was employed at Defendant’s

Customer Service Facility located in Dallas, Texas.

          41.      As a CSR, Plaintiff was paid on an hourly basis.

          42.      As a CSR, Plaintiff was not paid on a salary or fee basis.

          43.      Plaintiff is paid approximately $21.00 per hour.

          44.      Throughout the relevant time period, Plaintiff’s regular schedule was forty (40)

hours per workweek.

          45.      Throughout the relevant time period, Plaintiff entered the hours she worked per

work week in Defendant’s computerized time recording system.

          46.      Throughout the relevant time period, Plaintiff was subjected to Defendant’s “on

call” policy as described above.

          47.      Throughout the relevant time period, Plaintiff answered customer service calls and

performed work during her “on call” hours. This work was performed in addition to her regular

forty (40) hour per week schedule.

          48.      Accordingly, throughout the relevant time period, while “on call,” Plaintiff worked

in excess of forty (40) hours per week and was not compensated with an overtime premium of one

and half (1½) times her hourly rate for all hours worked in excess of forty (40) hours per work

week.

          49.      Throughout the relevant time period, Plaintiff was not exempt from the FLSA.




                                                                            ORIGINAL COMPLAINT
                                                    6
        Case 3:20-cv-00778-X Document 1 Filed 04/02/20                      Page 7 of 11 PageID 7



                             FLSA COLLECTIVE ACTION ALLEGATIONS

           50.        Plaintiff seeks to bring this suit as a collective action pursuant to 29 U.S.C. § 216(b)

    on her own behalf as well as those in the following collective:

                      All persons employed by Defendant as Customer Service
                      Representatives within Dallas, Texas during the relevant time
                      period, who have been subject to Defendant’s policy “on call”
                      policy.

           51.        At all relevant times, Plaintiff was similarly situated to all such individuals in the

    FLSA Collective 1 because while employed by Defendant, Plaintiff and all FLSA Plaintiffs

    performed similar tasks, were subject to the same laws and regulations, were paid in the same or

    substantially similar manner, were paid the same or similar rate, were required to work in excess

    of forty (40) hours per work week, and were subject to Defendant’s unlawful “on call” policies

    and practices of willfully failing to pay them at the statutorily required rate of one and a half (1½)

    times their hourly rate for all hours worked in excess of forty (40) per week.

           52.        Defendant is and has been aware of the requirement to pay Plaintiff and the FLSA

    Plaintiffs at a rate of one and a half (1½) times their hourly rate for all hours worked in excess of

    forty (40) per week, yet willfully failed to do so.

           53.        The FLSA Plaintiffs, under Plaintiff’s FLSA claim, are readily discernable and

    ascertainable. All FLSA Plaintiff’s contact information is readily available in Defendant’s

    records. Notice of this collective action can be made as soon as the Court preliminarily certifies

    the collective.

           54.        All questions relating to Defendant’s violations of the FLSA share the common

    factual basis with Plaintiff. No claims under the FLSA relating to the failure to pay statutorily




1
    Hereinafter referred to as the “FLSA Plaintiffs.”
                                                                                 ORIGINAL COMPLAINT
                                                         7
    Case 3:20-cv-00778-X Document 1 Filed 04/02/20                  Page 8 of 11 PageID 8



required overtime premiums are specific to Plaintiff and the claims asserted by Plaintiff are typical

of those of members of the collective.

      55.      Plaintiff will fairly and adequately represent the interests of the collective and has

no interests conflicting with the collective.

      56.     A collective action is superior to all other methods of claim adjudication and is

necessary in order to fairly and completely litigate violations of the FLSA.

      57.     Plaintiff’s attorneys are familiar and experienced with collective and class action

litigation, as well as employment and labor law litigation.

      58.     The public will benefit from the case being brought as a collective action because

doing so will serve the interests of judicial economy by reducing a multitude of claims to a single

litigation. Prosecution of separate actions by individual FLSA Plaintiffs also creates a risk for

varying results based on identical fact patterns as well as disposition of the collective’s interests

without their knowledge or contribution.

      59.     The questions of law and fact are nearly identical for all FLSA Plaintiffs and

therefore proceeding as a collective action is ideal. Without judicial resolution of the claims

asserted on behalf of the proposed collective, Defendant’s continued violations of the FLSA will

undoubtedly continue.

                                      CAUSE OF ACTION

        AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
The Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., Made by Plaintiff on Behalf of All
                                   FLSA Plaintiffs

      60.     Plaintiff and the FLSA Plaintiffs re-allege and incorporate by reference all

allegations in all preceding paragraphs.




                                                                         ORIGINAL COMPLAINT
                                                 8
    Case 3:20-cv-00778-X Document 1 Filed 04/02/20                  Page 9 of 11 PageID 9



         61.   Throughout the period covered by the applicable statute of limitations, Plaintiff and

other FLSA Plaintiffs were required to work and did in fact work in excess of forty (40) hours

per week pursuant to Defendant’s “on call” policy.

         62.   Upon information and belief, Defendant knowingly failed to pay Plaintiff and the

FLSA Plaintiffs for all hours worked and failed to pay Plaintiff and the FLSA Plaintiffs the

statutorily required overtime rate for all hours worked in excess of forty (40) per work week.

         63.   Defendant’s conduct was willful and lasted for the duration of the relevant time

periods.

         64.   Defendant’s conduct was in violation of the Fair Labor Standards Act.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs

employed by Defendant, demands judgment against Defendant as follows:

         A.    At the earliest possible time, Plaintiff should be allowed to give notice of this

collective action, or the Court should issue such notice, to all members of the purported Collective,

defined herein. Such notice shall inform them that this civil action has been filed, of the nature of

the action, and of their right to join this lawsuit if they believe they were denied proper overtime

wages;

         B.    Designation of Plaintiff as representative of the FLSA Collective and defined

herein, and Plaintiff’s counsel as Collective Counsel;

         C.    Demand a jury trial on these issues to determine liability and damages;

         D.    Preliminary and permanent injunctions against Defendant and its officers, owners,

agents, successors, employees, representatives, and any and all persons acting in concert with




                                                                         ORIGINAL COMPLAINT
                                                 9
   Case 3:20-cv-00778-X Document 1 Filed 04/02/20                 Page 10 of 11 PageID 10



them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

          E.   A judgment declaring that the practices complained of herein are unlawful and in

violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

          F.   Awarding all damages which Plaintiff and FLSA Plaintiffs have sustained as a

result of Defendant’s conduct, including back pay for unpaid overtime wages and liquidated

damages;

          G.   Awarding Plaintiff and FLSA Plaintiffs of pre-judgment interest at the highest legal

rate, from and after the date of service of the initial complaint in this action on all unpaid wages

from the date such wages were earned and due;

          H.   Awarding Plaintiff and FLSA Plaintiffs representing Defendant’s share of FICA,

FUTA, state unemployment insurance and any other required employment taxes;

          I.   Awarding Plaintiff and FLSA Plaintiffs their costs and disbursements incurred in

connection with this action, including reasonable attorneys’ fees, expert witness fees, and other

costs;

          J.   Awarding pre-judgment and post-judgment interest, as provided by law; and

          K.   Granting Plaintiff and FLSA Plaintiffs other and further relief as this Court finds

necessary and proper.




                                                                        ORIGINAL COMPLAINT
                                                10
   Case 3:20-cv-00778-X Document 1 Filed 04/02/20                Page 11 of 11 PageID 11



                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint.

       Dated: April 2, 2020

                                                      /s/ Jay D. Ellwanger
                                                      Jay D. Ellwanger
                                                      Texas Bar No. 24036522
                                                      jellwanger@equalrights.law
                                                      David W. Henderson
                                                      Texas Bar No. 24032292
                                                      dhenderson@equalrights.law
                                                      Ellwanger Law LLLP
                                                      400 South Zang Blvd., Suite 1015
                                                      Dallas, Texas 75208
                                                      T: (737) 808-2260

                                                      OF COUNSEL:

                                                      James A. Vagnini
                                                      pro hac vice admission pending
                                                      jvagnini@vkvlawyers.com
                                                      Alexander M. White
                                                      pro hac vice admission pending
                                                      awhite@vkvlawyers.com
                                                      Valli Kane & Vagnini LLP
                                                      600 Old Country Road, Suite 519
                                                      Garden City, New York 11530
                                                      T: (516) 203-7180

                                                      ATTORNEYS FOR PLAINTIFF




                                                                       ORIGINAL COMPLAINT
                                                11
